Title: To James Madison from William C. C. Claiborne, 15 December 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


15 December 1804, New Orleans. “I have the pleasure to inform you, that the Council progress in Business, with great Harmony, care and industry, and that the well disposed Citizens appear satisfied. The enclosed Paper contains the address of Mr. Poidrass on the opening of the Cession. His influence is considerable and there is no doubt but his sentiments will make a favourable impression.
“The Barque Hero whose situation I informed you of some time since, not being in a situation to proceed to sea, was detained at Plaquemine for 16 or 18 days, during which time the sick and wounded on Board, as well French as English were by my order furnished with Medical assistance and a small quantity of Rice and fresh Provisions. The Captain of the Hero required a large Supply of Stores to enable him to prosecute his Voyage to Europe, and to procure the same I have lately permitted him to proceed with his Vessel to this Port.
“I was unwilling that so many needy persons as were on Board the Hero should on a sudden be introduced into this City; it was probable they would have proved troublesome in Society: For this therefore as will [sic] as other reasons, I gave orders for the early departure of the Vessel, and that in the mean time she should not be permitted to pass the Fort. Many of the Prisoners having subsequently made their escape, and dispersed throughout the Territory, and apprehending no inconvenience from the landing of those now on Board, I have permitted the Hero to approach the City.
“An account of the supplies furnished the Sick and wounded will in due time be forwarded to you. It is very inconsiderable, and I presume will readily be paid by the British Minister. I hope my conduct in this affair will be approved.…
“The alarm which lately existed at Natchitoches has Subsided, and the Farmers of Point Coupeé at present consider themselves in a State of Security. The Militia of that Settlement is now completely organized, and the Small detachment of Regular Troops Stationed in the District will serve as a rallying point in case of danger.”
